Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The Office Action is in response to the amendment filed 11/09/2022. Claims 1-8, 10-20 are presently pending and are presented for examination. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/07/2022, and 10/14/2022 were filed after the mailing date of the Non-Final Rejection on 08/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments, see page 6, filed 11/09/2022, with respect to the rejection of claims 1-8 and 10-20 under 35 U.S.C. §112(b) have been fully considered and are persuasive. The amendments to claims 1 and 20 have overcome the rejection. The rejection under 35 U.S.C. §112(b) of claims 1-8 and 10-20 has been withdrawn. 
Applicant's arguments, see page 6, filed 11/09/2022, regarding the rejection of claims 1-2, 15-16, and 20 under 35 U.S.C. §103 in view of Norris combined with Jung, have been fully considered but they are not persuasive. Applicant argues on page 8 that Jung relates to controlling a vehicle to operate in an autonomous driving mode or a manual driving mode, and that Jung does not describe a driving mode where the vehicle is driven by an operator outside the vehicle, and instead describes a driving mode wherein the vehicle is driven autonomously. However, Jung is not relied upon to teach the element of a remote controlled vehicle. Jung is actually used to teach switching between modes in response to at least one condition being satisfied, namely that a determination is made that dangerous driving is performed in one mode and so the system switches to another. It is not actually necessary for Jung to teach that the dangerous driving be performed by the remote operator, as it would have been obvious to anyone of ordinary skill in the art at the time the invention was filed to apply the same techniques of Jung to a system in which the remote operator is also observed for dangerous driving. Norris even describes a vehicle wherein the autonomous mode is interchangeable with a remote operator mode [Norris, paragraph 12], and so modifying the system of Norris with Jung reads on the claim language of amended claims 1 and 20. In view of the amendments to claims 1 and 20 making the invention clearer, the disclosure of Jung has been elaborated upon to further explain why Norris in view of Jung reads on the claim language. Similarly, claims 2-8 and 10-19, which depend from claim 1, are not patentable in view of the amendments to claims 1 as argued by the applicant on page 8, since claim 1 is not allowable in view of the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) in combination with Jung et al. US 10241510 B2 (“Jung”).
	Regarding Claim 1. Norris teaches: a vehicle that is able to be driven by a driver, the vehicle comprising: 
	processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle (a method for operating a robotically operable vehicle, comprising: receiving a manual input; operating the vehicle in a manual mode with a mechanical vehicle control system, at least in part in accordance with the manual input; receiving a mode switch signal from a controller; disabling the mechanical vehicle control system with an electric clutch in response to the mode switch signal; and operating the vehicle in an autonomous mode at least in part through an actuator [Claim 1]. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise a robotic or remote operation, such as tele-operation [paragraph 37], and so where Norris refers to an autonomous mode, they are also referring to a tele-operation mode. In tele-operation, a user pilots the vehicle remotely using a remote monitor and control system, referred to as an operator control unit (OCU). This reads on a vehicle comprising processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle),
	wherein, in the first mode, a first part of driving operations by the operator is restricted,
	wherein, in the second mode, a second part of driving operations by the driver is restricted (a mode selector at numeral 612 of FIG. 12 that allows a user to select between the manual or autonomous mode [paragraph 95]. Selection of the manual mode causes power to the autonomous system to be disabled. Also, in Claim 1, Norris teaches that the mode switch signal disables the mechanical vehicle control system with an electric clutch, and allows operation of the vehicle in an autonomous mode at least in part through an actuator. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise, for example, robotic or remote operation, such as tele-operation [paragraph 37], so “autonomous mode” can also mean “remote-operation mode”).
	Norris also teaches:
	the non-manual mode can be an autonomous driving mode that can also be interchangeable with a remote driving by an operator (the autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise, for example, robotic or remote operation, such as tele-operation [paragraph 37]).
	Norris does not teach:
	wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied:
	a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle.
	However, Jung teaches:
	wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied:
	a determination that dangerous driving is performed by the non-manual mode of the vehicle (A method of a controller for controlling a vehicle [Claim 1], which may be utilized in conjunction with the manufacture of integrated circuits, chip sets, or system-on-chips (SoCs) [Column 25, lines 49-54]. The vehicle can be controlled to operate in an autonomous driving mode, or by an operator of the vehicle driving in manual mode [Claim 1]. In FIG. 10, at step S1003, the controller of the vehicle can determine whether a driver of the vehicle is in a dangerous situation by using the sensed driving situation. The controller can switch modes based on the dangerous situation, based on the determining that the autonomous driving is too dangerous for the situation [Column 17, lines 29-35], and the processor can also determine that dangerous driving is performed by the driver of the vehicle (as shown in FIG. 5B, the vehicle can determine if the driver of the vehicle is fatigued based on the activity pattern of a driver (eye blinking, head shaking, etc.) and based on the sensed fatigue, the controller can determine if the fatigue is greater than or equal to a certain value in step S513. When the fatigue of a driver is greater than or equal to the certain value, the controller controls the vehicle to operate in the autonomous driving mode, meaning that the system can switch driving modes when the driver is driving dangerously (driving fatigued is a form of dangerous driving) [paragraphs 117-122].This reads on determining that dangerous driving is performed by the non-manual driving mode, because it involves determining that the automatic driving is too dangerous for the current situation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Norris with wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied: a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle as taught by Jung so as to allow the system to automatically switch to manual mode when the non-manual mode would cause the vehicle to drive in a dangerous manner, or switch to the non-manual mode when the driver is driving recklessly. 
	Norris in combination with Jung do not expressly teach:
	The determination that dangerous driving is performed by the operator outside of the vehicle, when the operator outside of the vehicle is performing remote driving of the vehicle.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Norris and Jung, which do teach a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle, and apply this same system to a remote operator of the vehicle as well. This would provide the obvious benefit of ensuring that the remote operator is driving safely, and automatically switching when the system determines that the remote operator is driving dangerously.
	Regarding Claim 2. Norris in combination with Jung teaches the vehicle according to claim 1. 
	Norris also teaches:
	wherein the processing circuitry is configured to control authority of a driving operation in each of driving by the driver and remote driving by the operator (the mode selector at numeral 612 of FIG. 12 allows a user to select between the manual or autonomous modes [paragraph 95], which means that the mode selector controls authority of each driving mode).
	Regarding Claim 15. Norris in combination with Jung teaches the vehicle according to claim 1.
	Norris also teaches:
	wherein the processing circuitry is configured to perform control to end the remote driving that is being performed (a mode selector at numeral 612 of FIG. 12. The mode selector allows a user to select a manual or autonomous mode [paragraph 95]. The selection of the manual mode causes power to the autonomous system to be disabled. This reads on the processing circuitry performing control to end the remote driving that is being performed).
	Regarding Claim 16. Norris teaches the vehicle according to claim 15.
	Norris also teaches:
	wherein the processing circuitry is configured to end the remote driving that is being performed by an end operation of one or both of the driver and the operator (a mode selector at numeral 612 of FIG. 12. The mode selector allows a user to select a manual or autonomous mode [paragraph 95]. The selection of the manual mode causes power to the autonomous system to be disabled, which reads on the driver selecting to end the remote driving. The remote operator can initiate a controlled or emergency “E-Stop” by radio or upon detection of a very close moving object [paragraph 101]. The E-Stop is a controlled stop that interrupts power to the electrical clutches associated with each system that causes the vehicle to move [paragraph 13]. After an E-Stop the vehicle is immediately available to be driven by the operator via the mechanical vehicle operation systems (manual control). This means that the application of the remote E-Stop by a remote operator can use the E-Stop to end remote operation, so both the driver and the remote operator can end the remote driving if necessary).
	Regarding Claim 20. Norris teaches a control method that is executed by processing circuitry in a vehicle which is able to be driven by a driver, the control method comprising: 
	switching between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle (a method for operating a robotically operable vehicle, comprising: receiving a manual input; operating the vehicle in a manual mode with a mechanical vehicle control system, at least in part in accordance with the manual input; receiving a mode switch signal from a controller; disabling the mechanical vehicle control system with an electric clutch in response to the mode switch signal; and operating the vehicle in an autonomous mode at least in part through an actuator [Claim 1]. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise a robotic or remote operation, such as tele-operation [paragraph 37], and so where Norris refers to an autonomous mode, they are also referring to a tele-operation mode. In tele-operation, a user pilots the vehicle remotely using a remote monitor and control system, referred to as an operator control unit (OCU). This reads on a vehicle comprising processing circuitry configured to switch between a first mode and a second mode, wherein in the first mode the vehicle is driven by the driver inside of the vehicle and in the second mode the vehicle is driven by an operator outside of the vehicle), 
	wherein, in the first mode, a first part of driving operations by the operator is restricted,
	wherein, in the second mode, a second part of driving operations by the driver is restricted (a mode selector at numeral 612 of FIG. 12 that allows a user to select between the manual or autonomous mode [paragraph 95]. Selection of the manual mode causes power to the autonomous system to be disabled. Also, in Claim 1, Norris teaches that the mode switch signal disables the mechanical vehicle control system with an electric clutch, and allows operation of the vehicle in an autonomous mode at least in part through an actuator. The autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise, for example, robotic or remote operation, such as tele-operation [paragraph 37], so “autonomous mode” can also mean “remote-operation mode”),
	wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied:
	the driver inside of the vehicle and operator outside of the vehicle do not perform a driving operation,
	the vehicle is stopped, 
	the vehicle is in an automatic driving state, and
	two or more of the above switching conditions are satisfied (A method of a controller for controlling a vehicle [Claim 1], which may be utilized in conjunction with the manufacture of integrated circuits, chip sets, or system-on-chips (SoCs) [Column 25, lines 49-54]. The vehicle can be controlled to operate in an autonomous driving mode, or by an operator of the vehicle driving in manual mode [Claim 1]. When a vehicle is selectively switched between the autonomous driving mode and a manual driving mode, a driver driving the vehicle may have a difficulty adapting to the change in the controlled object of the vehicle [Column 1, lines 28-37]. A driving situation of the vehicle is determined with respect to at least one of a road on which the vehicle is driven, surrounding vehicles, a state of an operator of the vehicle, and a manipulation of a steering device of the vehicle. A driving mode is selected from a first manual driving mode in which manipulation by the operator is limited, a second manual driving mode in which the manipulation by the operator is not limited, and an autonomous driving mode in which the vehicle is automatically driven without the manipulation by the operator, based on the driving situation of the vehicle. The vehicle is controlled to operate in the selected driving mode [Column 1, lines 38-44]).
	Norris also teaches:
	the non-manual mode can be an autonomous driving mode that can also be interchangeable with a remote driving by an operator (the autonomous mode is a mode in which at least a portion of the vehicle is under at least partial computer control and may comprise, for example, robotic or remote operation, such as tele-operation [paragraph 37]).
	Norris does not teach:
	wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied:
	a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle.
	However, Jung teaches:
	wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied:
	a determination that dangerous driving is performed by the non-manual mode of the vehicle (A method of a controller for controlling a vehicle [Claim 1], which may be utilized in conjunction with the manufacture of integrated circuits, chip sets, or system-on-chips (SoCs) [Column 25, lines 49-54]. The vehicle can be controlled to operate in an autonomous driving mode, or by an operator of the vehicle driving in manual mode [Claim 1]. In FIG. 10, at step S1003, the controller of the vehicle can determine whether a driver of the vehicle is in a dangerous situation by using the sensed driving situation. The controller can switch modes based on the dangerous situation, based on the determining that the autonomous driving is too dangerous for the situation [Column 17, lines 29-35], and the processor can also determine that dangerous driving is performed by the driver of the vehicle (as shown in FIG. 5B, the vehicle can determine if the driver of the vehicle is fatigued based on the activity pattern of a driver (eye blinking, head shaking, etc.) and based on the sensed fatigue, the controller can determine if the fatigue is greater than or equal to a certain value in step S513. When the fatigue of a driver is greater than or equal to the certain value, the controller controls the vehicle to operate in the autonomous driving mode, meaning that the system can switch driving modes when the driver is driving dangerously (driving fatigued is a form of dangerous driving) [paragraphs 117-122].This reads on determining that dangerous driving is performed by the non-manual driving mode, because it involves determining that the automatic driving is too dangerous for the current situation).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Norris with wherein switching between the first mode and the second mode is performed in response to at least one of the following switching conditions being satisfied: a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle as taught by Jung so as to allow the system to automatically switch to manual mode when the non-manual mode would cause the vehicle to drive in a dangerous manner, or switch to the non-manual mode when the driver is driving recklessly. 
	Norris in combination with Jung do not expressly teach:
	The determination that dangerous driving is performed by the operator outside of the vehicle, when the operator outside of the vehicle is performing remote driving of the vehicle.
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the combination of Norris and Jung, which do teach a determination that dangerous driving is performed by the non-manual mode of the vehicle, and the processor can also determine that dangerous driving is performed by the driver of the vehicle, and apply this same system to a remote operator of the vehicle as well. This would provide the obvious benefit of ensuring that the remote operator is driving safely, and automatically switching when the system determines that the remote operator is driving dangerously.

Claim 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) in view of Jung et al. US 10241510 B2 (“Jung”) as applied to claim 2 above, and further in view of Inoue US 9037345 B2 (“Inoue”).
	Regarding Claim 3. Norris in combination with Jung teaches the vehicle according to claim 2.
	Norris does not teach:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving by the operator is in the valid state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving by the operator is in the valid state (a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated. Inoue also teaches that in at least one configuration, it is possible that the operation of the in-vehicle apparatus is prohibited only when the smartphone performs an operation, and two configurations can be set: one in which the smartphone and the vehicle apparatus control an operation to be valid or invalid, and a second configuration where only the in-vehicle apparatus controls the operation to be valid or invalid [Column 16, rows 13-27]. Even when the smartphone is non-compliant to the in-vehicle apparatus and it is difficult for the in-vehicle apparatus and the smartphone to manage an operation authority cooperatively with each other, it is possible to restrict the false operation by simultaneous operations).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the invention of Norris with wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters an invalid state when the driving by the driver is in a valid state and to control the authority of the driving operation so that the driving by the driver enters the invalid state when the remote driving by the operator is in the valid state as taught by Inoue so as to restrict false operation instructions from simultaneous operations inside and outside of the vehicle.
	Regarding Claim 4. Norris in combination with Jung teaches the vehicle according to claim 2.
	Norris does not teach:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving by the operator is in the valid state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving by the operator is in the valid state (a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to control the authority of the driving operation so that the remote driving by the operator enters a restricted state in which some of the driving operations are restricted when the driving by the driver is in a valid state, and to control the authority of the driving operation so that the driving by the driver enters the restricted state when the remote driving by the operator is in the valid state as taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.
	Regarding Claim 5. Norris in combination with Jung and Inoue teaches the vehicle according to claim 4.
	Norris does not teach:
	wherein the processing circuitry is configured to set the driving operation restricted when the remote driving by the operator is in the restricted state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to set the driving operation restricted when the remote driving by the operator is in the restricted state (a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to set the driving operation restricted when the remote driving by the operator is in the restricted state as taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  
	Regarding Claim 6. Norris in combination with Jung and Inoue teaches the vehicle according to claim 4.
	Norris does not teach:
	wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state.
	However, Inoue teaches:
	wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state (a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1]. The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to set the driving operation restricted when the driving by the driver is in the restricted state as taught by Inoue to reduce the possibility of erroneous operation when one driving state is supposed to be disabled.  

Claim 7-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”) in view of Jung et al. US 10241510 B2 (“Jung”) as applied to claim 1 above, and further in view of Okumura et al. US 10248116 B2 (“Okumura”).
	Regarding Claim 7. Norris in combination with Jung teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving by the operator.
	However, Okumura teaches:
	wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving by the operator (the vehicle can be operated by a remote operator in remote operating mode, and that in one embodiment, when the computing device determines that autonomous mode is unsuitable for an unexpected environment, the operation of the vehicle must switch to either manual mode of remote operation [Column 6, rows 36-51]. In one embodiment, once it is determined that autonomous mode is unsuitable for an unexpected environment, the driver will be given the opportunity to select affirmative to enter manual mode, and if the driver does not select if within a predefined number of seconds, then the remote operator is contacted and the vehicle controls automatically go to the remote operator [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to control a timing of the switching between the driving by the driver and the remote driving by the operator as taught by Okumura so that the vehicle can switch between driving modes automatically in emergency situations or an unexpected environment when the driver does not respond quickly enough. 
	Regarding Claim 8. Norris in combination with Jung and Okumura teaches the vehicle according to claim 7.
	Norris does not teach:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by the operator by a switching operation of one or both of the driver and the operator.
	However, Okumura teaches:
	wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by the operator by a switching operation of one or both of the driver and the operator (the operation of the vehicle can be switched over to a remote operating mode by a switching operation resulting from identification of an unexpected environment, or the remote operation mode may be initiated where based on the current route of the vehicle and a real-time map predicts that the vehicle may soon encounter an unexpected driving environment [Okumura, Column 6, rows 36-42]. The driver, who may be using an interactive display, an audio system, or other vehicle interface can be prompted and/or asked to confirm or approve the control grant to the remote operator.  If the driver answers in the affirmative and selects to initiate a remote operator mode, then the remote operator may be contacted by the operator, and control of the vehicle can pass to the remote server [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to switch between the driving by the driver and the remote driving by the operator by a switching operation of one or both of the driver and the operator as taught by Okumura so that either the driver or the remote operator can switch driving modes as necessary. 
	Regarding Claim 10. Norris in combination with Jung and Okumura teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the switching condition is a condition set in advance.
	However, Okumura teaches:
	wherein the switching condition is a condition set in advance (in the embodiment in which the switching condition to be satisfied involves the driver affirming to enter manual mode within a number of seconds, the number of seconds is predefined, making it a condition that must be set in advance [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the switching condition is a condition set in advance as taught by Okumura so that the operating mode can be switched in response to preset driving conditions. 
	Regarding Claim 11. Norris in combination with Jung and Okumura teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed.
	However, Okumura teaches:
	wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed (the vehicle sensors can detect the vehicle’s speed, direction, acceleration, vehicle rotation, position, weather, traffic, and road conditions [Column 3, rows 64-67, Column 4, rows 1-26]. These sensors send information regarding the driving environment to the computing device and the computing device determines whether the autonomous mode of the vehicle is poorly equipped to handle the environment [Column 2, rows 8-16]. The computing device can detect that the vehicle is in an unexpected driving environment based on data received from the sensors, and unexpected driving environments can include changes in roads, traffic signals, or traffic patterns [Column 6, rows 12-21]. The existence of an unexpected driving environment can be determined if the environmental information (e.g., the roads, traffic signals, traffic patterns, etc.) as detected by the sensors differs from expected data about the environment, as retrieved from a map or database stored locally or remotely [Column 6, rows 21-27]. If an unexpected environment is identified, operation of the vehicle can switch to a remote operation mode [Column 6, rows 36-42]. The computing device may then, before the remote operator is contacted, prompt the driver for approval to grant control to the remote operator, or initiate manual mode at the driver’s affirmation [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the switching condition is a condition that dynamically changes on a basis of a situation in which the vehicle is placed as taught by Okumura so that the operating mode can be switched in response to unexpected or unpredictable driving conditions. 
	Regarding Claim 13. Norris in combination with Jung teaches the vehicle according to claim 1.
	Norris does not teach:
	wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device.
	However, Okumura teaches:
	wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device (the computer device for the vehicle, which includes one or more processors for controlling the operation of the computing device, a communication inter face configured to communicate with a remote server via a network value, and a memory unit for storing data and program instructions used by the processors [Column 2, rows 8-16]. Through the remote server, the remote operator can then take control of the autonomous vehicle by request [Column 7, rows 17-37]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the processing circuitry is configured to perform control related to a request for the remote driving to an external device as taught by Okumura so that the switching of operation mode can be done by the request by the remote operator if necessary.
	Regarding Claim 14. Norris in combination with Jung and Okumura teaches the vehicle according to claim 13.
	Norris does not teach:
	wherein the control related to the request includes communication control with the external device and display control on a display screen.
	However, Okumura teaches:
	wherein the control related to the request includes communication control with the external device and display control on a display screen (in one embodiment, before the remote operator is contacted, the driver may be using an interactive display or other vehicle interface when prompted or asked (requested) to approve the control grant to the remote operator [Column 8, rows 21-39]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the control related to the request includes communication control with the external device and display control on a display screen as taught by Okumura so that the driver can be made aware of the request and elect whether to grant the remote operator control. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”), Jung et al. US 10241510 B2 (“Jung”), and Okumura et al. US 10248116 B2 (“Okumura”) as applied to claim 7 above, and further in view of Inoue US 9037345 B2 (“Inoue”).
	Regarding Claim 12. Norris in combination with Jung, and Okumura teaches the vehicle according to claim 7.
	Norris does not teach:
	wherein, when the processing circuitry switches from the driving by the driver to the remote driving by the operator or from the remote driving by the operator to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination.
	However, Inoue teaches:
	wherein, when the processing circuitry switches from the driving by the driver to the remote driving by the operator or from the remote driving by the operator to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination (a portable terminal that communicates with a vehicle device, which includes a portable-side operation input unit for a user to perform operation input, and the vehicle device includes a vehicle-side operation input unit for a user to input an operation [Claim 1].  The vehicle can receive operation instructions from either side, but if the terminal side is in a first state, operation input to the portable-terminal side is enabled and the vehicle-side is disabled [Claim 6], or, if the terminal is in a second state, input operation from the terminal side is invalidated and operation from the vehicle-side is validated).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein, when the processing circuitry switches from the driving by the driver to the remote driving by the operator or from the remote driving by the operator to the driving by the driver, the processing circuitry is configured to invalidate the driving operation performed before the switching on a driving side of a switching destination as taught by Inoue so as to ensure that a remote operator outside of the vehicle is not able to control the vehicle while a driver is trying to control the vehicle.

Claim 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”), Jung et al. US 10241510 B2 (“Jung”), as applied to claim 15 above, and further in view of Stefan et al. US 10789787 B2 (“Stefan”).
	Regarding Claim 17. Norris in combination with Jung teaches the vehicle according to claim 15.
Norris does not teach:
	wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied.
	However, Stefan teaches:
	wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied (a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned end in time or space, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Stefan with wherein the processing circuitry is configured to end the remote driving that is being performed in a case in which an end condition is satisfied as taught by Stefan so as to ensure that the remote-control operation can be terminated when the vehicle reaches a planned destination.
	Regarding Claim 18. Norris in combination with Jung and Stefan teaches the vehicle according to claim 17.
	Norris does not teach:
	wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started.
	However, Stefan teaches:
	wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started (a remote-controlled operation for a vehicle in which a processing device monitors for a request to end the remote-controlled driving operation. It may be that the remote-controlled driving operation has reached a planned time or space end, e.g. a booked travel time or route or a destination [Column 12, rows 18-35]. Another reason that the remote-controlled driving operation might be ended is if an emergency situation occurs e.g. if the communication link is impaired due to a malfunction of the hardware or overload, or if there is any fault condition in the vehicle. Additionally, the driver may for some reason want to regain control of his motor vehicle, which could arise after the remote driving is started [Column 12, rows 18-35]).
	It would have been obvious for one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Norris with wherein the end condition is a condition set when the remote driving is started or a condition set after the remote driving is started as taught by Stefan so that the vehicle will cease remote driving when the vehicle reaches an end position or similar end condition.

Claim 19 are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 20110071718 A1 (“Norris”), Jung et al. US 10241510 B2 (“Jung”), and Stefan et al. US 10789787 B2 (“Stefan”) as applied to claim 17 above, and further in view of Okumura et al. US 10248116 B2 (“Okumura”).
	Regarding Claim 19. Norris in combination with Jung and Stefan teaches the vehicle according to claim 17.
	Norris does not teach:
	wherein the end condition is a condition based on a state of the remote driving.
	However, Okumura teaches:
	wherein the end condition is a condition based on a state of the remote driving (in some cases, the available bandwidth compared to the data relevant to remote control may be measured and found insufficient (a condition based on a state of the remote driving operation). If this occurs, at least one embodiment of Okumura’s invention has the computing device adapted to automatically transfer the control of the vehicle from the remote operator to the driver [Okumura, Column 9, rows 37-51]).
	It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the vehicle of Norris with wherein the end condition is a condition based on a state of the remote driving as taught by Okumura so that the remote driving will end when there is insufficient bandwidth for the remote operator to accurately operate the vehicle.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON G CAIN whose telephone number is (571)272-7009. The examiner can normally be reached Monday: 7:30am - 4:30pm EST to Friday 7:30pm - 4:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (517)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.C./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664